DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment dated 03/08/2022 has been considered and entered.  The amendment requires specific ratio of isoprene to butadiene in the polymeric arms that Eggenstein et al. (US 2012/0186143) does not teach, which overcomes the previous rejections over Eggenstein.  Similarly, the amendment requires specific amount of fuel in the fuel composition that Eckert (US 4,116,917) does not teach which overcomes the previous rejections over Eckert.  The amendment thus necessitates new grounds of rejections.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 5, 12 – 15, are rejected under 35 U.S.C. 103 as obvious over Eggenstein et al. (US 2012/0186143) in view of Eckert (US 4,116,917) and Oberoi et al. (US 2013/0165362)
In regards to claims 1, 4, 5, 12 – 15, Eggenstein teaches additive composition for blending with fuel, comprising a viscosity index (VI) improver present at 3% or more in a solvent, i.e., from 3 to 25%, and middle distillate gas oil which is present at 10 to 85% (v/v) in the additive composition (abstract, 0059 and claim 16).  The VI improver polymer includes monomers such as one or more of butadiene, isoprene, styrene etc., such as SV 260 or SV200 which are polyisoprene-polystyrene triblock star polymer [0054, 0055 and 0076].  The solvent mixture comprises the middle distillate gas oil (i.e., diesel oils etc.), aromatic hydrocarbon and fatty acid esters (i.e., other solvents) (claim 14).  The VI improver is pre-dissolved in the solvent [0006, 0007 and 0089].
SV260 and SV200 are applicants’ preferred copolymers of the invention and thus appears that it would possess the same limitations of the claimed copolymers (See Examples, i.e., Example 15). The additive composition is useful in fuel in amounts of 0.25 to 5%, and thus provides the middle distillate fuel in the claimed range [0067].  The VI improver is similarly calculated to be present at amounts of from 0.0075 to about 0.125% in the fuel.  The fuels are middle distillate gas oil are fuels including diesel fuels etc.  To the extent that SV260 or SV200 do not recite the specific polymeric composition of the claims, Eckert and Oberoi are added to teach the claimed limitation.
Eckert teaches VI improver copolymers of styrene, butadiene and isoprene are similarly useful in lubricants and middle distillate fuels in amounts of from 0.1 to 10% (abstract, column 8 lines 31 – 44).  The polymers are triblock star copolymers having poly(isoprene/styrene/isoprene) arrangement (Examples, i.e., Example 16). Eckert teaches combinations of isoprene and butadiene but does not particularly recite the claimed ratios.  However, Oberoi, teaches similar styrene/diene-triblock star polymers and refers to Eckert (US 4,116,917) as teaching similar polymers [0030].  
Oberoi teaches such VI improver copolymers having the structure (D’-PA-D”)n-X where D’ is diene having an average molecular weight of from about 10,000 to about 120,000 daltons, PA being monoalkenyl arene having a number average molecular weight of from about 10,000 to about 50,000 daltons, and D” having a number average molecular weight of from 5,000 to about 60,000 daltons, n being 2 or more and X representing polyalkenyl coupling agent (abstract).  Each of D’ and D” are mixed diene monomer having from about 65% to about 95% of isoprene and about 5 to about 35% of butadiene in a 1, 4-configuration [0021].  The monoalkenyl arene monomers are styrene [0027].
Thus, in view of Eckert, it would have been obvious for persons of ordinary skill in the art at the time the claims were filed to have used the polymers of Oberoi, in the fuel composition of Eggenstein, as Eckert teaches such polymers are similarly useful as VI improvers in lubricants and fuel, and since Oberoi is directed to similar star polymers as Eckert.

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicants argue that Eggenstein fails to teach the mixture dienes as claimed.  However, the objection is moot in view of the teachings of Eckert and Oberoi.
Applicants argue that Eckert and Oberoi are drawn to lubricating oil compositions and fail to teach the amount of fuel as claimed.  The objection is moot as Eckert teaches the polymers are similarly useful in lubricants and fuels and because Oberoi teaches amounts of the monomers in the polymeric composition as claimed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAIWO OLADAPO whose telephone number is (571)270-3723. The examiner can normally be reached 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/TAIWO OLADAPO/Primary Examiner, Art Unit 1771